DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Oka et al. (US Pat No. 6,279,390) has been added to address newly amended claim language. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9, 10, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Pub No. 2013/0103284) and Oka et al. (US Pat No. 6,279,390).
Regarding claims 1 and 9, Gordon teaches a method for monitoring a vehicle by means of a mobile terminal, wherein the vehicle has at least one heating device, in particular having a temperature sensor (See abstract and [0010]), comprising the steps of:
a determination device for determining a present state of the vehicle with the heating device comprising determining a present temperature on or in the vehicle with the temperature sensor of the heating device and/or determining a supply of power to the heating device (See abstract and [0010]),
a checking device for checking whether the present change of state is a normal change of state or an abnormal change of state (See abstract and [0010]) and
an output device for outputting applicable information to the mobile terminal at least in the event of discovery of an abnormal change of state (See abstract and [0010]).
Gordon does not teach the abnormal change of state being ascertained by forming a difference, and/or a differential and/or a quotient from the present state of the vehicle and a preceding determined state of the vehicle.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s device to include Oka’s calculation for an accurate low cost cooling alarm system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Gordon teaches wherein in step a) a cooling fluid temperature, inside the vehicle is measured, wherein an abnormal state is discovered in the event of a predetermined cooling fluid temperature being exceeded and/or an abnormal change of state is discovered in the event of a predetermined rise in cooling fluid temperature being exceeded (See [0010]).
Regarding claim 5, Gordon teaches discovery of an abnormal state results in an automatic call and/or a text message being sent to the mobile terminal and/or discovery of an abnormal state results in a visual and/or audible warning being generated in the mobile terminal, e.g. by means of an application installed therein (See [0030] and [0033]).
Regarding claim 6, Gordon teaches wherein step a) and/or b) and/or c) is initiated by an input into the mobile terminal (See [0010]).
Regarding claim 7, Gordon teaches wherein step b) and/or c) step are performed by the mobile terminal or the vehicle (See [0010]).
Regarding claim 10, Gordon teaches wherein at least one temperature sensor for determining a cooling fluid temperature (See [0010]).
Regarding claim 12, Gordon teaches wherein the checking device and/or the output device are part(s) of the vehicle and/or of the mobile terminal (See [0010]).
Regarding claim 13, Gordon teaches storage medium containing instructions that prompt at least one processor to implement a method as claimed in claims 1 when the instructions are executed by the processor (See [0030] teaches a microcontroller for performing the sensor checks and outputting the warnings.).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Oka as applied to claims 1 and 9 above, and further in view of Taylor et al. (US Pub No. 2016/0290668).
Regarding claims 4 and 15, Gordon does not teach that a voltage applied to the heater is measured, wherein an abnormal state is discovered in the event of a predetermined voltage being exceeded and/or an abnormal change of state is discovered in the event of a predetermined rise in voltage being exceeded.
Taylor teaches that a voltage applied to the heater is measured, wherein an abnormal state is discovered in the event of a predetermined voltage being exceeded and/or an abnormal change of state is discovered in the event of a predetermined rise in voltage being exceeded (See [0020] and [0026]-[0027] teaches an imbalance threshold that occurs when one of the voltage lines exceeds the average voltage).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Taylor’s voltage threshold reading for “a low cost integrated processing unit that is collocated with the HVAC system and which has the ability to quickly perform local current and voltage sensing, processing, reporting, and response with a limited number of components”. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Oka as applied to claims 1 and 9 above, and further in view of Gregory et al. (US Pub No. 2008/0042857).
Regarding claim 8, Gordon does not teach theft or fire detection.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Gregory’s fire detection to increase safety through early fire detection of the vehicle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Oka as applied to claims 1 and 9 above, and further in view of Neubecker et al. (US Pub No. 2016/0090105).
Regarding claim 11, Gordon does not teach that the mobile terminal is a cell phone.
Neubecker teaches a cell phone mobile terminal (See [0036]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Neubecker’s cell phone to better facilitate assistance from 911 call services. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Oka as applied to claim 9 above, and further in view of Shibata et al. (US Pub No. 2011/0227744).
Regarding claim 14, Gordon does not explicitly teach that the cooling fluid is water.
Shibata teaches the cooling fluid temperature is a cooling water temperature (See [0051]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gordon’s system to include Shibata’s water coolant application to provide greater usage in industrial applications. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683